In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 12‐1250 & 12‐1251 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

THOMAS CURETON, 
                                                Defendant‐Appellant. 
                      ____________________ 

          Appeals from the United States District Court for the 
                      Southern District of Illinois. 
      Nos. 10 CR 30106 & 10 CR 30200 — G. Patrick Murphy, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 26, 2012 — DECIDED JANUARY 13, 2014 
                 ____________________ 

     Before ROVNER, WILLIAMS, and TINDER, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  After  Thomas  Cureton’s  room‐
mate failed to bring him $9,000 in cash that he had hidden in 
their freezer, he kidnapped her, assaulted her, held a gun to 
her to her head, and demanded that she call relatives to ob‐
tain  cash.  A  jury  convicted  Cureton  of  attempted  extortion 
and interstate communication of a ransom request, as well as 
three  counts  of  drug  distribution  for  events  from  different 
days  that  were  tried  at  the  same  time.  In  light  of  the  over‐
2                                          Nos. 12‐1250 & 12‐1251 

whelming  evidence  against  him,  we  find  that  any  error  in 
admitting  evidence  that  Cureton  had  obtained  the  cash  by 
robbing drug customers at gunpoint was harmless. Howev‐
er,  we  agree  with  him  that  one  of  his  two  18  U.S.C.  § 
924(c)(1) convictions for using a firearm in connection with a 
violent felony must be vacated. While the government main‐
tains two convictions are proper because he used the gun in 
connection  with  two  different  predicate  offenses,  both  con‐
victions  are  based  on  the  exact  same  conduct—Cureton 
pointing  a  gun  at  his  roommate  and  demanding  she  make 
calls to obtain money. Because there is only a single use of a 
single gun, and the predicate offenses were committed sim‐
ultaneously without any differentiation in conduct, only one 
§  924(c)(1)  conviction  can  stand.  As  a  result,  we  vacate  Cu‐
reton’s sentence and remand for resentencing.  
                         I.  BACKGROUND 
    Two  criminal  cases  against  Thomas  Cureton  were  tried 
together.  In  the  first  case,  the  government  charged  Cureton 
with four counts of distributing crack cocaine and one count 
of being a felon in possession of a firearm. At trial, the gov‐
ernment presented evidence that on December 31, 2009, Jan‐
uary 4, 2010, and January 7, 2010, Cureton sold crack cocaine 
to a confidential informant in Belleville, Illinois. On Decem‐
ber 31, 2009, a police inspector watched as a confidential in‐
formant  called Cureton to set  up a drug  buy.  The inspector 
searched  the  informant,  gave  him  $60  in  recorded  bills, 
watched  as  the  informant  and  Cureton  entered  the  same 
building,  and  then  received  crack  cocaine  from  the  inform‐
ant  that  the  informant  said  Cureton  sold  him.  Another  of‐
ficer maintained surveillance on Cureton as he left his home 
and drove to the building to meet the informant. 
Nos. 12‐1250 & 12‐1251                                               3 

    The  informant  made  two  more  crack  cocaine  buys  from 
Cureton on January 4, 2010. In similar fashion to the Decem‐
ber  31  purchase,  an  officer  watched  Cureton  leave  his 
apartment  and  proceed  to  the  agreed  upon  location.  In  the 
first  buy  that  day,  Cureton  and  the  informant  both  entered 
the  building  upon  their  arrival.  Soon  after  Cureton  arrived, 
the informant left the building and returned to the inspector 
with  crack  cocaine  that  he  said  he  purchased  from  Cureton 
while  in  the  building.  This  sale  took  place  at  the  apartment 
of  William  Bosley,  who  testified  that  he  watched  the  drug 
transaction  between  Cureton  and  the  informant.  In  the  sec‐
ond January 4 buy, the inspector stated that he watched the 
informant get into Cureton’s car, that no one else was in the 
car,  and  that  the  informant  came  to  the  inspector  a  few 
minutes later with crack cocaine he said he bought from Cu‐
reton.  The  government  contended  that  the  informant  also 
bought crack cocaine from Cureton on January 7, but the ju‐
ry acquitted Cureton of this charge. 
     During  a  warrant  search  of  Cureton’s  home  later  in  the 
day on January 7, law enforcement agents found inside Cu‐
reton’s wallet one of the marked bills that agents had given 
to  the  confidential  informant  on  December  31,  2009  to  buy 
crack cocaine from Cureton. The second controlled buy had 
taken  place  in  Bosley’s  apartment,  and  officers  recovered 
from  Bosley’s  ceiling  tiles  two  pistols  in  a  plastic  bag,  am‐
munition,  and  an  electronic  scale  that  Bosley  said  Cureton 
had hidden there. Cureton’s fingerprints were found on the 
bag containing the pistols and also on the scale. 
   In  the  second  case,  Cureton  faced  charges  of  interstate 
communication  of  a  ransom  request,  attempted  extortion, 
and two counts of possession of a firearm in furtherance of a 
4                                           Nos. 12‐1250 & 12‐1251 

crime of violence for events on June 14, 2010. Two days ear‐
lier,  on  June  12,  a  man  named  Eddie  Sakosko  had  approxi‐
mately  $9,800  in  cash  on  him  from  the  recent  sale  of  his 
home. Sakosko, Jeffrey Day, and a few other friends decided 
to  use  some  of  the  money  to  buy  crack  cocaine.  Day  called 
Cureton,  and  Cureton  delivered  drugs  to  the  group.  The 
friends  smoked  all  the  crack  cocaine  and  wanted  more,  so 
they called Cureton again, and Cureton returned. This time, 
after Cureton, Day, and Sakosko went into a garage, Cureton 
pulled  out  a  gun  and  demanded  money  from  Sakosko.  At 
one point, Sakosko tried to get the gun away from Cureton, 
and the  gun discharged. (No one was injured.) Cureton left 
with  $9,500  of  Sakosko’s  cash,  and  Day  and  his  associates 
called the police and reported the robbery. 
    Two  days  later,  Cureton  and  his  wife  LaQuita  Cureton 
(we  will  refer  to  her  by  her  first  name  for  convenience)  left 
the  apartment  they  shared  with  eighteen‐year‐old  Ashley 
Lawrence and her boyfriend, Demetrius Anderson, who was 
also LaQuita’s brother. A short time later, the police arrived 
looking  for  Cureton.  Anderson  talked  to  LaQuita  on  the 
phone after the police left, and she relayed that she and Cu‐
reton wanted cash and LaQuita’s puppy brought to them. It 
was  decided  on  the  phone  that  having  Lawrence  bring  the 
money to them would be less suspicious because the police 
had  seen  Anderson.  Anderson  then  directed  Lawrence  to 
bring  $9,000  in  cash  that  was  hidden  in  the  freezer  to  Cu‐
reton and LaQuita in a nearby park. He also told Lawrence 
to bring the puppy. 
   Lawrence  testified  at  trial  that  she  put  the  money  in  a 
newspaper, which she put inside a plastic bag, and that she 
then carried both the package and LaQuita’s puppy toward 
Nos. 12‐1250 & 12‐1251                                                5 

the park. Lawrence said she dropped the newspaper several 
times  as  she  attempted  to  also  hold  the  dog  and  at  some 
point  realized  the  money  was  missing.  When  she  noticed 
that  the  money was gone, she  said she called LaQuita  right 
away  and  told  her  what  had  happened.  As  Lawrence  was 
retracing her steps looking for the cash, Cureton arrived in a 
friend’s  car  and  demanded  to  know  where  the  money  was, 
saying  to  her  that  he  “shot  a  motherf’er  in  the  head  for  the 
money.”  He  ordered  Lawrence  to  get  in  the  car,  and  they 
went  to  a  friend’s  house.  Inside,  in  the  basement,  Cureton 
screamed  at  Lawrence,  punched  her,  threatened  her,  and 
questioned  her  about where  the  money  was.  Cureton even‐
tually  acquiesced  to  her  request  for  a  chance  to  find  the 
money.  Anderson  and  LaQuita  picked  up  Lawrence  and 
drove her to retrace her steps, but the search was unsuccess‐
ful. 
     When Lawrence returned to the house, Cureton took her 
behind  a  garage  and  punched  her  repeatedly,  broke  her 
nose, kicked her, choked her, and tied her up. He also made 
a phone call and instructed the person on the receiving end 
of  the  line  to  bring  him  “that  thing.”  Cureton’s  brother  ar‐
rived  about  ten  minutes  later  and  handed  Cureton  a  gun. 
Cureton put the gun to Lawrence’s head and told her it was 
her last chance. 
    Cureton, Lawrence, and LaQuita then got into the Curet‐
ons’ parked car, and,  under pressure from Cureton, she be‐
gan  making  calls  to  family  members.  Lawrence  first  called 
her  mother,  saying  she  needed  money  to  get  out  of a  prob‐
lem, but her mother was hesitant in light of Lawrence’s past 
history of lying. She called her stepfather and told him that 
she needed  money  and was in  trouble, but he did  not  offer 
6                                            Nos. 12‐1250 & 12‐1251 

to  provide  money  either.  Finally,  she  reached  her  grandfa‐
ther,  who  also  had  doubts  about  Lawrence’s  request.  Cu‐
reton took  the  phone  and spoke  to Lawrence’s grandfather, 
who  then  agreed  to  make  a  wire  transfer  of  about  $4,500. 
Cureton,  Lawrence,  and  LaQuita  then  headed  back  to  their 
apartment.  Police  officers  contacted  by  Lawrence’s  family 
were present there, and Cureton was ultimately arrested and 
charged with interstate communication of a ransom request, 
attempted extortion, and two counts of possession of a fire‐
arm in furtherance of a crime of violence. 
    Before  trial,  Cureton’s  attorney  moved  in  limine  to  bar 
any  evidence  that  Cureton  had  stolen  $9,500  at  gunpoint 
from prospective drug buyers on June 12, 2010. The district 
court ruled that the evidence was relevant to Cureton’s mo‐
tive and allowed it.  
     A jury convicted Cureton on eight of the charged counts 
and found him not guilty on one count of drug distribution. 
The judge sentenced Cureton to concurrent 360‐month terms 
for  the  three  drug  distribution  convictions.  Concurrent  to 
that, the judge imposed a 120‐month sentence on the felon in 
possession  of  a  firearm  count,  a  concurrent  240‐month  sen‐
tence  for  the  interstate  communication  of  a  ransom  request 
conviction,  and  another  concurrent  240‐month  sentence  for 
the attempted extortion count. Consecutive to these sentenc‐
es,  the  judge  imposed  a  sentence  of  84  months  for  using  a 
firearm during a crime of violence in violation of 18 U.S.C. § 
924(c)(1) for the crime of violence of an interstate communi‐
cation of a ransom request. The judge imposed another con‐
secutive  sentence  of  300  months’  imprisonment  for  using  a 
firearm  during  a  second  or  successive  crime  of  violence  in 
violation  of  18  U.S.C.  §  924(c)(1),  this  time  for  the  crime  of 
Nos. 12‐1250 & 12‐1251                                                 7 

violence of using a firearm in connection with the attempted 
extortion.  The  result  was  a  total  sentence  of  744  (360  +  84  + 
300) months’ imprisonment. Cureton appeals. 
                           II.  ANALYSIS 
    A.  Evidence of Uncharged Robbery  
    Cureton  first  argues  that  the  jury  should  not  have  been 
allowed  to  hear  evidence  that  he  took  $9,500  at  gunpoint 
from his drug customers on June 12, 2010. Cureton was not 
charged in this case with any crime for any of the events that 
took place on June 12, and he maintains that the evidence of 
the June 12 robbery of drug customers improperly suggested 
to the jury that he had a propensity for violence and for sell‐
ing  drugs.  Therefore,  he  argues,  Federal  Rule  of  Evidence 
404(b)  precludes  its  admission.  Where,  as  here,  the  defend‐
ant  timely  objected  to  the  admission  of  the  evidence  before 
the  district  court,  we  review  the  decision  to  allow  the  evi‐
dence for an abuse of discretion. United States v. Richards, 719 
F.3d 746, 758 (7th Cir. 2013).  
    The  district  court  admitted  the  testimony  of  the  June  12 
incident  in  part  on  the  basis  that  the  story  of  attempted  ex‐
tortion  and  ransom  could  not  be  told  otherwise.  The  court 
stated that Lawrence’s story of losing $9,000 raised the ques‐
tion of why she was carrying that much cash, and also said 
that the story would not make any sense unless the jury was 
given  background  on  how  Cureton  acquired  the  money. 
This  explanation  sounds  like  an  “inextricably  intertwined” 
rationale, a rationale which we now disfavor because it had 
become  “overused,  vague,  and  quite  unhelpful.”  See  United 
States  v.  Gorman,  613  F.3d  711,  719  (7th  Cir.  2010).  In‐
stead,“[i]f evidence is not direct evidence of the crime itself, 
8                                          Nos. 12‐1250 & 12‐1251 

it is usually propensity evidence simply disguised as inextri‐
cable intertwinement evidence, and is therefore improper, at 
least if not admitted under the constraints of Rule 404(b).” Id. 
at 718. 
    Federal Rule of Evidence 404(b) provides that evidence of 
a prior bad act “is not admissible to prove a person’s charac‐
ter in order to show that on a particular occasion the person 
acted in accordance with the character.” Such evidence may 
be  admissible  for  other  purposes,  however,  including  the 
purpose  the  government  asserts  here:  motive.  See  Fed.  R. 
Evid. 404(b)(2); United States v. Spiller, 261 F.3d 683, 689 (7th 
Cir. 2001).  
    The  district  court  also  ruled  that  the  way  Cureton  ac‐
quired the $9,000 went to the issue of motive, a permissible 
reason under Rule 404(b). The district court recognized that 
the  June  12  evidence  was  “prejudicial  as  it  could  be,”  but 
concluded  it  was  not  unlawfully  prejudicial  and  was  rele‐
vant.  The  evidence  was  admitted  at  trial,  and  the  district 
court  instructed  the  jury  at  the  close  of  the  evidence:  “You 
have heard evidence that the defendant committed acts oth‐
er than the ones charged in the indictment—specifically, that 
the  defendant  robbed  Everett—that  is  Eddie—Sakosko  at 
gunpoint … . If  you  decide  that  he  [robbed  Sakosko]  then 
you  may  consider  this  evidence  to  help  you  decide  the  de‐
fendant’s  motive  for  committing  the  acts  charged  in  the  in‐
dictment.  You  may  not  consider  it  for  any  other  purpose. 
Keep in mind that the defendant, Thomas Cureton, is on trial 
here  for  the  offenses  charged  in  the  indictment,  not  for  the 
other acts.” 
   Cureton maintains that the testimony regarding the June 
12 events should not have been allowed to show his motive 
Nos. 12‐1250 & 12‐1251                                            9 

for  the  ransom  and  attempted  extortion.  First,  he  argues 
there is no evidence that the money Lawrence took from the 
freezer and was on her way to bring him in the park was the 
same money Cureton obtained in the robbery. But it was cer‐
tainly  a  permissible  inference,  and  a  strong  one,  that  the 
$9,000  Cureton  stored  in  his  freezer—not  a  place  one  nor‐
mally  keeps  thousands  of  dollars  in  cash—came  from  the 
robbery two days earlier.  
    Cureton also argues that the way he acquired the money 
did not give him a greater motive to recover the $9,000 than 
had  he  acquired  the  money  in  some  other  fashion.  Instead, 
he contends that the evidence of robbing his drug clients at 
gunpoint suggested he was a person likely to use violence in 
pursuit of money, and he argues that the testimony that per‐
sons purchased crack cocaine from Cureton twice on June 12 
served only to paint Cureton as someone with a propensity 
to sell drugs. The government, on the other hand, argued at 
trial  that  the  robbery  showed  why  Cureton  needed  to  get 
away  from  the  police  and  showed  his  motive  for  extortion, 
in that Cureton and LaQuita could not get away without the 
$9,000 and desperately needed the money. 
    We  have  cautioned  about  the  danger  of  applying  Rule 
404(b)  too  loosely  to  admit  prior  bad  acts  “without  paying 
close  attention  to  both  the  legitimacy  of  the  purpose  for 
which the evidence is to be used and the need for it.” United 
States v. Miller, 673 F.3d 688, 692 (7th Cir. 2012). In Miller, for 
example, we ruled that evidence of a prior felony conviction 
for possession of cocaine with the intent to distribute should 
not  have  been  admitted  in  a  case  where  a  defendant  was 
charged  with  the  same  crime  eight  years  later,  along  with 
other  charges.  While  the  earlier  felony  conviction  was  rele‐
10                                            Nos. 12‐1250 & 12‐1251 

vant to establish the defendant’s status as a felon in light of a 
felon  in  possession  charge  in  the  case,  we  ruled  that  the 
“admission  of  the  details”  of  the  prior  conviction  violated 
Rule  404(b).  Id.  at  700;  cf.  United  States  v.  Cunningham,  103 
F.3d 553, 556‐57 (7th Cir. 1996) (“The greater the overlap be‐
tween  propensity  and  motive,  the  more  careful  the  district 
judge  must  be  about  admitting  under  the  rubric  of  motive 
evidence  that  the  jury  is  likely  to  use  instead  as  a  basis  for 
inferring  the  defendant’s  propensity,  his  habitual  criminali‐
ty, even if instructed not to. But the tool for preventing this 
abuse is Rule 403, not Rule 404(b).”). Here too, it is not clear 
that the details of how Cureton obtained the $9,000 were rel‐
evant. Defense counsel argued before trial that all that mat‐
tered was that Cureton had $9,000, and that the circumstanc‐
es  of  how  he  obtained  the  money  were  not  relevant  to  the 
matters at trial and would only inflame the jury. In addition, 
the government put on three witnesses at trial to testify that 
Cureton  had  taken  the  money  after  a  drug  deal;  why  three 
witnesses were necessary is also not clear. 
    Ultimately  we  need  not  decide  if  the  evidence  was 
properly admitted because even if it was not, we would next 
look to see whether its admission was nonetheless harmless. 
United States v. Stevenson, 656 F.3d 747, 751 (7th Cir. 2011). In 
assessing  whether  an  error  is  harmless,  we  ask  whether  an 
average juror would find the prosecution’s case significantly 
less  persuasive  without  the  improper  evidence.  Miller,  673 
F.3d at 700. The burden of demonstrating harmlessness rests 
with the government. O’Neal v. McAninch, 513 U.S. 432, 438‐
39 (1995); United States v. Robinson, 724 F.3d 878, 888 (7th Cir. 
2013). 
Nos. 12‐1250 & 12‐1251                                            11 

    In  this  case,  the  evidence  that  Cureton  kidnapped  and 
ransomed  Lawrence  was  overwhelming  and  essentially  un‐
challenged.  Lawrence  testified  in  detail  about  how  Cureton 
treated her, his plan to extort money from her family mem‐
bers, and the calls she made to her family. Cureton’s counsel 
did  not  cross  examine  Lawrence  at  trial.  The  admission  of 
the  challenged  evidence  did  not  prejudice  Cureton  on  the 
counts of attempted extortion or communication of a ransom 
request.  
    We  also  find  the  admission  of  the  challenged  evidence 
harmless  on  the  drug  distribution  counts.  The  three  con‐
trolled buys that led to convictions were all supported by the 
testimony  of  a  confidential  informant  who  testified  at  trial. 
In  addition,  the  jury  heard  that  law  enforcement  officials 
were present while the informant and Cureton made phone 
calls  to  set  up  the  deals  and  that  they  watched  as  Cureton 
left  his  home  and  went  to  the  agreed  upon  meeting  place 
during  each  of  the  deals.  Another  witness,  William  Bosley, 
testified  that  he  watched  the  second  deal  between  Cureton 
and  the  confidential  informant  in  Bosley’s  apartment,  and 
Cureton’s fingerprints were found on an electronic scale and 
a bag containing pistols that Bosley said Cureton had hidden 
in Bosley’s ceiling tiles. Notably too, some of the “buy mon‐
ey” provided to the informant for the sole purpose of buying 
drugs  during  the  first  sale  was  found  in  Cureton’s  wallet 
seven  days  later.  That  the  jury  acquitted  Cureton  on  one  of 
the drug distribution counts also suggests it was not swayed 
by  the  June  12  evidence.  Under  the  circumstances  of  this 
case,  we conclude  that the admission  of  the challenged evi‐
dence was harmless.  
                               
12                                           Nos. 12‐1250 & 12‐1251 

      B.  Multiple 18 U.S.C. § 924(c)(1) Convictions  
    Cureton pointed a single gun at Lawrence a single time. 
For  that  single  use  of  a  firearm,  he  was  convicted  twice  of 
violating 18 U.S.C. § 924(c)(1). Cureton, however, maintains 
that his conduct in this case can support only one conviction 
for violating § 924(c)(1). 
      Section 924(c)(1) provides that: 
      any person who, during and in relation to any crime 
      of violence or drug trafficking crime … uses or carries 
      a  firearm,  or  who,  in  furtherance  of  any  such  crime, 
      possesses  a  firearm,  shall,  in  addition  to  the  punish‐
      ment provided for such crime of violence or drug traf‐
      ficking crime 
receive  a  term  of  imprisonment  of  not  less  than  5  years.  18 
U.S.C.  §  924(c)(1)(A)(i).  That  minimum  term  of  imprison‐
ment  is  mandatory.  See  id.;  United  States  v.  States,  652  F.3d 
734,  744  (7th  Cir.  2011).  The  statute  further  provides  that 
“[i]n  the  case  of  a  second  or  subsequent  conviction  under 
this subsection,” the defendant shall be sentenced to a term 
of  imprisonment  of  at  least  25  years,  another  sentence  for 
which  judges  have  no  discretion.  18  U.S.C.  §  924(c)(1)(C)(i). 
Each  term  imposed  for  a  conviction  for  violating  § 
924(c)(1)(C)  must  run  consecutive  to  the  term  for  any  other 
conviction. See id.; States, 652 F.3d at 744. 
    Here,  the  government  requested,  and  the  district  court 
imposed, two separate § 924(c) convictions on the basis that 
Cureton used the gun during the commission of two predi‐
cate “crimes of violence”: one, the interstate communication 
of a ransom request, and the other, attempted extortion. (Cu‐
reton  does  not  contest  that  both  crimes  are  “crimes  of  vio‐
Nos. 12‐1250 & 12‐1251                                            13 

lence”  under  the  statute.  Nor  does  he  contest  that  he  used 
the gun “during and in relation to” or “in furtherance of” the 
predicate  crimes.)  The  offenses  of  communication  of  an  in‐
terstate ransom request and attempted extortion were prem‐
ised on the exact same conduct—the telephone calls to Law‐
rence’s relatives demanding money for her release. The gov‐
ernment  agrees  that  Cureton  committed  the  two  predicate 
offenses  simultaneously  and  that  there  is  no  distinction  in 
the conduct that gave rise to the two predicate offenses. Nor 
is there any distinction in the use of the firearm, as Cureton 
pointed the gun at Lawrence a single time. 
    But  because  the  predicate  offenses  of  interstate  commu‐
nication  of  a  ransom  request  and  attempted  extortion  have 
different elements and are distinct offenses, the government 
maintains that two § 924(c) convictions are proper here. It is 
true that each predicate offense contains an element that the 
other does not, and neither is a lesser included offense of the 
other;  Cureton  does  not  maintain  that  his  convictions  for 
both  interstate  communication  of  a  ransom  request  and  at‐
tempted extortion violate the Double Jeopardy Clause of the 
United  States  Constitution.  Cf.  Blockburger  v.  United  States, 
284 U.S. 299, 304 (1932); United States v. Loniello, 610 F.3d 488, 
491  (7th  Cir.  2010).  With  no  Double  Jeopardy  violation,  the 
government  maintains  the  two  §  924(c)  convictions  should 
stand. 
    The absence of a Double Jeopardy problem does not end 
the  inquiry,  however.  The  issue  here  is  one  of  statutory  in‐
terpretation,  not  of  constitutional  reach,  so  the  question  we 
focus  on  is  whether  a  defendant  may  receive  multiple  18 
U.S.C. § 924(c) convictions for a single firearm use when the 
predicate  offenses  are  also  committed  simultaneously  and 
14                                         Nos. 12‐1250 & 12‐1251 

without any distinction in conduct. We review this question 
of  statutory  interpretation  de  novo.  See  United  States  v. 
O’Hara, 301 F.3d 563, 568 (7th Cir. 2002). 
    Although the government contends otherwise, our circuit 
has  not  yet  resolved  this  question.  So‐called  “unit  of  prose‐
cution” questions have long arisen before the courts. Does a 
baker who sells four loaves of bread on a single Sunday vio‐
late  a  prohibition  on  working  on  Sundays  once,  or  four 
times?  Lord  Mansfield  wrote  for  a  unanimous  court  in 
Crepps v. Durden, 98 Eng. Rep. 1283 (K.B. 1777), that doing so 
constitutes  only  one  offense  because  “[h]ere,  repeated  of‐
fenses are not the object which the Legislature had in view in 
making the  statute: but  singly, to punish  a  man for exercis‐
ing his ordinary trade and calling on a Sunday.” Id. at 1287. 
In a similar vein our Supreme Court ruled that transporting 
two women in the same car on the same trip constituted on‐
ly one violation of the Mann Act’s prohibition on transport‐
ing in interstate commerce “any woman or girl for the pur‐
pose of prostitution or debauchery, or for any other immoral 
purpose.”  Bell  v.  United  States,  349  U.S.  81,  82  (1955).  The 
Court  stated  that  the  statute  did  not  contain  a  clear  expres‐
sion of the desired unit of prosecution, and it reasoned that 
when  “Congress  does  not  fix  the  punishment  for  a  federal 
offense  clearly  and  without  ambiguity,  doubt  will  be  re‐
solved  against  turning  a single transaction  into multiple of‐
fenses.” Id. at 84. 
   Indeed,  it  is  Congress  who  establishes  and  defines  of‐
fenses, and whether a particular course of conduct involves 
one  or  more  distinct  offenses  under  a  statute  depends  on 
Congress’s choice. Sanabria v. United States, 437 U.S. 54, 69‐70 
(1978). That is, the legislature defines the unit of prosecution. 
Nos. 12‐1250 & 12‐1251                                                     15 

Nat’l  Ass’n  of  Home  Builders  v.  Occupational  Safety  &  Health 
Admin.,  602  F.3d  464,  467  (D.C.  2010).  Our  task  here,  deter‐
mining the “unit of prosecution” in a § 924(c) case, i.e., “the 
minimum amount of activity for which criminal liability at‐
taches,” is not a straightforward one. See United States v. Mo‐
ses, 513 F.3d 727, 731 (7th Cir. 2008) (citation omitted); see also 
Callanan v. United States, 364 U.S. 587, 597 (1961) (describing 
unit  of  prosecution  as  “whether  conduct  constitutes  one  or 
several violations of a single statutory provision”). A convic‐
tion under the statute depends upon an underlying crime of 
violence  or  drug  trafficking  crime,  but  “§  924(c)  creates  an 
offense distinct from the underlying federal felony.” Simpson 
v. United States, 435 U.S. 6, 10 (1978). 
      Following  the  Supreme  Court’s  Mann  Act  decision  in 
Bell,  we  have  ruled  that  a  defendant  may  not  be  separately 
charged  with  unlawful  possession  of  multiple  stolen  fire‐
arms  under  18  U.S.C.  §  922(j)1  when  the  firearms  were  ac‐
quired  at  the  same  time  and  stored  at  the  same  location. 
McFarland  v.  Pickett,  469  F.2d  1277,  1279  (7th  Cir.  1972);  see 
also  Moses,  513  F.3d  at  731;  United  States  v.  Buchmeier,  255 
F.3d  415,  422  (7th  Cir.  2001).  That  is,  when  a  defendant’s 
possession of multiple firearms is “simultaneous and undif‐
ferentiated,”  only  one  §  922(j)  violation  may  be  charged  re‐
gardless of the quantity of firearms possessed. Buchmeier, 255 
F.3d at 422. Likewise, a single act of gun possession can re‐
sult in only one conviction under 18 U.S.C. § 922(g), even if 
                                                 
1   That statute makes it unlawful to, among other things, “receive, pos‐

sess, conceal, store, barter, sell, or dispose of any stolen firearm or stolen 
ammunition” that has been in interstate or foreign commerce, “knowing 
or  having  reasonable  cause  to  believe  that  the  firearm  or  ammunition 
was stolen.” 18 U.S.C. § 922(j). 
16                                           Nos. 12‐1250 & 12‐1251 

the  defendant  violated  §  922(g)  in  multiple  ways  or  pos‐
sessed  multiple  firearms  at  the  same  time.  United  States  v. 
Bloch,  718  F.3d  638,  643  (7th  Cir.  2013)  (ruling  that  convic‐
tions for both possession of firearm by a felon in violation of 
§  922(g)(1)  and  by  a  person  with  a  misdemeanor  domestic 
violence conviction in violation of § 922(g)(9) were improper 
when  there  was  only  one  gun  possession,  and  holding  that 
only  a  single  conviction  was  appropriate);  see  also  United 
States  v.  Parker,  508  F.3d  434,  440  (7th  Cir.  2007)  (“§  922(g) 
cannot  support  multiple  convictions  based  on  a  single  fire‐
arm possession because the allowable unit of prosecution is 
the  incident  of  possession,  not  the  defendant’s  membership 
in  a  class  (or  classes)  of  persons  disqualified  from  posses‐
sion.”).  
     We have also held that distinctly committed crimes, even 
those  committed  on  the  same  day,  can  support  multiple 
§ 924(c) violations and the consecutive sentences that result. 
United States v. Paladino, 401 F.3d 471, 478‐79 (7th Cir. 2005). 
So  where  an  armed  defendant  sold  crack  to  one  person  in 
the  morning,  and  after  arming  himself  again  sold  crack  to 
another  person  in  the  afternoon,  we  said,  “These  were  un‐
questionably separate drug offenses, and therefore his carry‐
ing of a gun during each of them constituted two violations 
of  section  924(c).”  Id.  And  we  affirmed  an  enhancement  for 
the use of a bomb to rob a bank even though the defendant 
had been convicted under § 924(c)(1)(A) for the use of a fire‐
arm during the same bank robbery, reasoning that the use of 
a  bomb  was  substantively  and  substantially  different  than 
the use of a firearm. United States v. White, 222 F.3d 363, 375‐
76  (7th  Cir.  2000).  In  reaching  that  decision,  we  looked  in 
part to the fact that 18 U.S.C. § 924(c) provides for a separate 
offense when a defendant uses a destructive device such as a 
Nos. 12‐1250 & 12‐1251                                               17 

bomb to commit a crime. See id. at 375 (discussing 18 U.S.C. 
§ 924(c)(1)(B)(ii)). Since the defendant was convicted under § 
924(c)(1)(A)  for  using  a  firearm,  that  statute’s  five‐year  sen‐
tence  for  using  a  firearm  did  not  account  for  the  use  of  the 
bomb and the enhancement was proper. Id. 
    Unlike  Paladino  or  White,  Cureton’s  case  involves  two 
predicate  crimes  that  occurred  simultaneously  and  without 
any distinction  in  conduct along with a  single use  of a fire‐
arm. The government maintains that we determined in Unit‐
ed States v. Cappas, 29 F.3d 1187 (7th Cir. 1994), that multiple 
convictions are permissible in such a situation. But we disa‐
gree  that  Cappas  resolved  the  question  we  have  before  us 
now.  The  defendant  in  Cappas  was  charged  with  multiple 
counts,  including  multiple  §  924(c)  counts.  One  of  those  § 
924(c) counts, count  12, charged that he used a gun in rela‐
tion to two predicate offenses: a drug conspiracy and an ex‐
tortion.  
    Consistent with our reasoning in cases like McFarland, we 
stated in Cappas that the mere use of multiple guns in a sin‐
gle  drug  conspiracy  could  not  support  multiple  convictions 
under  §  924(c).  Id.  at  1189.  Because  another  count  alleged 
that  Cappas  violated  §  924(c)  by  using  a  gun  in  connection 
with  the  conspiracy,  the  government  argued  that  the  jury 
based its § 924(c) conviction in count 12 on the use of a gun 
in connection with extortion, not in connection with the con‐
spiracy.  It  was  in  this  context  that  we  made  the  statements 
the  government  seizes  upon  now:  “While  a  defendant  can‐
not be convicted twice under § 924(c) for using two guns in 
connection with the same drug trafficking or violent offense, 
separate  convictions  are  permissible  so  long  as  the  court’s 
instructions require the jury to connect each gun to a separate 
18                                            Nos. 12‐1250 & 12‐1251 

predicate  offense.  And  by  ‘separate  offense,’  we  mean  no 
more than that the two cannot be the same offense for dou‐
ble  jeopardy  purposes.”  Id.  at  1190  (citations  omitted).  But 
we followed that statement with, “Therefore, if the jury finds 
that a defendant used one gun in connection with a narcotics 
distribution count, and another gun in connection with a gen‐
eral  conspiracy  (of  which  that  distribution  was  a  part),  he 
may  be  convicted  on  two  §  924(c)  charges.”  Id.  (emphases 
added). 
    Cappas  did  not,  however,  present  us  with  the  issue  we 
have now, that of simultaneous predicate offenses and a sin‐
gle use of a single gun. Read out of context, some of our lan‐
guage in Cappas might suggest that so long as there are dif‐
ferent predicate offenses, like here, multiple § 924(c) convic‐
tions can result. But we clearly did not hold that multiple § 
924(c)  convictions  may  result  from  predicate  offenses  com‐
mitted  simultaneously  and  without  any  differentiation  in 
conduct, and a single use of a firearm, as that was not an is‐
sue before us there. And our statement that using “one gun” 
in connection with a distribution count and “another gun” in 
connection  with  a  general  conspiracy  makes  clear  that  we 
were  not  discussing  a  single  use  of  a  firearm  as  we  have 
here. See id. at 1190. 
    Nor  did  we  resolve  the  issue  before  us  today  in  United 
States  v.  Curtis,  324  F.3d  501  (7th  Cir.  2003),  another  case  to 
which the government points. Curtis involved a challenge to 
convictions  under  18  U.S.C.  §  924(j),  which  makes  it  an  of‐
fense to “cause[ ] the death of a person through the use of a 
firearm” while “in the course of a violation of” § 924(c). The 
question in Curtis was whether the defendants could be con‐
victed of two violations of 18 U.S.C. § 924(j) for two separate 
Nos. 12‐1250 & 12‐1251                                              19 

killings where both § 924(j) counts had the same predicate § 
924(c)  violation  (the  same  drug  conspiracy).  We  ruled  that 
the two § 924(j) convictions were proper, one for each mur‐
der. Id. at 508‐09. That interpretation of § 924(j) makes sense 
and is not at all inconsistent with Cureton’s position, as the 
defendants  in  Curtis  caused  the  death  of  two  different  per‐
sons on two different days. 
    So we have not yet confronted whether a defendant like 
Cureton  may  be  convicted  multiple  times  of  violating 
§ 924(c) for the single use of a single gun where the underly‐
ing  predicate  offenses  involve  the  exact  same  conduct.  The 
statute makes one a criminal if he “uses,” “carries,” or “pos‐
sesses” a firearm “during and in relation to any crime of vio‐
lence or drug trafficking crime.” The statute does not punish 
the  mere  use,  carriage,  or  possession  of  a  firearm;  to  do  so 
would  run  afoul  of  the  Second  Amendment.  See  District  of 
Columbia  v.  Heller,  554  U.S.  570  (2008).  Nor  is  it  enough  to 
look  simply  at  the  predicate  offense,  as  the  government  ar‐
gues we should do. Section 924(c)(1) imposes its punishment 
based  on  the  use  of  a  firearm  (and  provides  for  increased 
punishment  based  on  how  the  firearm  is  used)—not  on  the 
nature of the predicate offense. So the unit of prosecution is 
the  use,  carriage,  or  possession  of  a  firearm  during  and  in 
relation to a predicate offense. See United States v. Phipps, 319 
F.3d 177, 184 (5th Cir. 2003); see also United States v. Anderson, 
59 F.3d 1323, 1328 (D.C. Cir. 1995) (en banc) (reasoning that 
Congress intended to “penalize the choice of using or carry‐
ing  a  gun  in  committing  a  crime”  and  citing  statement  of 
amendment  sponsor  Senator  Mansfield  saying,  “[T]his  bill 
provides for the first time a separate and additional penalty 
for the mere act of choosing to use or carry a gun in commit‐
ting  a  crime  under  Federal  law,”  115  Cong.  Rec.  at  34,838 
20                                         Nos. 12‐1250 & 12‐1251 

(Nov. 19, 1969)); United States v. Camps, 32 F.3d 102, 108 (4th 
Cir. 1994) (stating that § 924(c) does not criminalize the un‐
derlying predicate offense but rather “proscribes, as a sepa‐
rate and distinct offense, the use or carry of a firearm during 
the  commission  of  or  in  relation  to  these  predicate  offens‐
es”). 
    Because Cureton only used a firearm once, in the simul‐
taneous  commission  of  two  predicate  offenses,  we  agree 
with him that he may only stand convicted of one violation 
of § 924(c). In doing so, we agree with reasoning like that in 
the District of Columbia Circuit’s decision in United States v. 
Wilson,  160  F.3d  732  (D.C.  Cir.  1998).  There,  a  defendant 
killed a witness scheduled to testify at a trial. For that single 
act, the defendant was convicted of two violations of § 924(c) 
predicated on the crimes of first‐degree murder and killing a 
witness  with  the  intent  to  prevent  him  from  testifying.  But 
the circuit court vacated one of the § 924(c) convictions, rea‐
soning that however many crimes may have been committed 
by shooting the potential witness, there was only one use of 
a firearm. Id. at 749‐50. The court reiterated its conclusion in 
an earlier decision that the statute’s purpose was to penalize 
the choice of using or carrying a gun in committing a crime. 
See id. (citing Anderson, 59 F.3d at 1333). 
   Here too, there was only one use of a firearm along with 
simultaneously  committed  predicate  offenses.  That  is,  there 
was  only  one  choice  to  use  a  gun  in  committing  a  crime. 
With  no  clear  indication  that  Congress  intended  more  than 
one  §  924(c)(1)  punishment  to  result,  we  conclude  that  the 
best  interpretation  of  the statute  is  one that  authorizes  only 
one  §  924(c)(1)  conviction  in  such  circumstances.  See,  e.g., 
United  States  v.  Johnson,  25  F.3d  1335,  1338  (6th  Cir.  1994) 
Nos. 12‐1250 & 12‐1251                                                            21 

(“[A] sensible construction dictates that possession of one or 
more firearms in conjunction with predicate offenses involv‐
ing  simultaneous  possession  of  different  controlled  sub‐
stances should constitute only one offense under § 924(c)(1), 
and the sentences under § 924(c)(1) should be for one offense 
only.”).  We  join  our  sister  circuits  who  have  reached  the 
same conclusion. See id.; Phipps, 319 F.3d at 186‐88 (conclud‐
ing  §  924(c)(1)  only  authorized  one  conviction  for  a  single 
use  of  a  single  firearm  during  the  commission  of  multiple 
predicate offenses, turning in part to the rule of lenity); Unit‐
ed  States  v.  Finley,  245  F.3d  199,  207  (2d  Cir.  2001)2;  Wilson, 
160 F.3d at 749‐50.3 

                                                 
2   The Second Circuit’s approach suggests that it would find only one § 

924(c)(1) conviction appropriate for a single possession of a firearm pred‐
icate  offenses  where  predicate  offenses  may  not  be  simultaneous,  but 
were “nearly so.” See Finley, 245 F.3d at 207; see also United States v. Wal‐
lace,  447  F3d  184,  189  n.2  (2d  Cir.  2006).  We  need  not  decide  today  the 
situation of predicate offenses that were not simultaneously committed. 
We note that the Third Circuit’s decision in United States v. Casiano, 113 
F.3d 420 (3d Cir. 1997), a case to which the government points, seems to 
involve  that  situation.  In  Casiano,  the  court  affirmed  the  imposition  of 
two § 924(c)(1) convictions for the use of a firearm during predicate of‐
fenses  of  kidnapping  and  carjacking.  The  court  spoke  of  a  “criminal 
course of conduct from the carjacking (the first predicate offense) to the 
kidnapping  (the  second  predicate  offense),”  id.  at  424,  suggesting  that 
while the predicate offenses were committed during the same course of 
conduct, they were not committed simultaneously like in our case.  

3      Section 924(c)(1) imposes a mandatory sentence for a “second or sub‐
sequent conviction,” and one might also be inclined to argue that the fact 
that Cureton’s predicate offenses were committed simultaneously means 
he did not have a second or subsequent conviction. The Supreme Court 
in  Deal  v.  United  States,  508  U.S.  129  (1993),  considered  the  meaning  of 
“conviction” in § 924(c) and ruled the term means a finding of guilt that 
22                                                  Nos. 12‐1250 & 12‐1251 

     Decisions upholding two punishments for a single use of 
a gun in furtherance of simultaneous predicate crimes do not 
persuade  us  otherwise.  The  government  points  us  to  the 
Eighth  Circuit’s  decision  in  United  States  v.  Sandstrom,  594 
F.3d 634 (8th Cir. 2010), which held that the mere fact of sep‐
arate  predicate  offenses  supported  two  convictions  for  sim‐
ultaneous conduct. It reasoned that two counts were “distin‐
guishable  from  one  another  because  the  defendants  ‘used’ 
the  firearm  at  issue  in  both  counts  to  commit  separate  of‐
fenses,  even  though  the  offenses  occurred  simultaneously.” 
Id. at  659.  The Fourth Circuit  has also  stated  that “[a]s  long 
as  the  underlying  crimes  are  not  identical  under  the  Block‐
burger analysis, then consecutive section 924(c) sentences are 
permissible.”  United  States  v.  Luskin,  926  F.2d  372,  377  (4th 
Cir.  1991).  As  we  have  discussed,  though,  we  do  not  think 
these interpretations are consistent with the statute. The con‐
struction  urged  by  the  government  would  punish  only  the 
underlying  predicate  offenses  themselves,  yet  the  statute’s 
purpose is to punish the choice to use or possess a firearm in 
committing  a  predicate  offense,  in  addition  to  the  punish‐
ment otherwise imposed for the predicate crimes. 
   Now that we have determined one of Cureton’s § 924(c) 
convictions  cannot  stand,  the  next  question  is  the  proper 
remedy. Cureton maintains we should simply strike the sec‐

                                                 
necessarily  precedes  the  entry  of  a  final  judgment  of  conviction.  Id.  at 
132.  Our  case  is  not  about  whether  Cureton’s  conviction  is  second  or 
subsequent, but rather about whether his conduct can sustain more than 
one  §  924(c)  conviction.  See  Wilson,  160  F.3d  at  750  n.22.  We  reach  our 
decision by concluding that the text of the statute means that Cureton’s 
conduct can only support one § 924(c) conviction, and we conclude that 
without any aid from the “second or subsequent” phrase. 
Nos. 12‐1250 & 12‐1251                                                   23 

ond conviction and its mandatory twenty‐five year sentence, 
and then subtract twenty‐five years from his 744‐month sen‐
tence. The  government’s position  is that we should remand 
Cureton’s case for resentencing.  
   “A  district  judge’s  sentencing  decision  ordinarily  con‐
cerns  the  entire  ‘sentencing  package.’”  United  States  v.  Pen‐
nington,  667  F.3d  953,  958  n.3  (7th  Cir.  2012)  (citing  United 
States  v.  Smith,  103  F.3d  531,  533  (7th  Cir.  1996));  see  also 
Smith, 103 F.3d at 533 (“[W]hen part of a sentence is vacated 
the entire sentencing package becomes ‘unbundled’ and the 
judge  is  entitled  to  resentence  a  defendant  on  all  counts.”). 
The district court’s comments at sentencing reflect its intent 
that Cureton receive a significant sentence: 
    [T]o  tie  up  a  young  woman  and  kick,  beat  her,  and 
    threaten  to  cut  her,  and  to  bring  other  people  in  to 
    frighten  her,  and  then  to  call  her  family,  just  a  horri‐
    ble,  horrible,  horrible  experience  for  everyone  in‐
    volved is—is cold and vicious almost beyond descrip‐
    tion.  I  would  have  given  you  a  life  sentence  if  the 
    statute  authorized  it  irrespective  of  what  the  guide‐
    lines provided for in this case. 
    We  cannot  be  assured  that  had  the  district  court  known 
Cureton could be convicted of only one § 924(c)(1) count, its 
consideration of the sentence it thought appropriate and that 
met  the  requirements  of  18  U.S.C.  §  3553(a)  would  have 
meant a sentence of 744 months minus twenty‐five years. As 
a result, we vacate Cureton’s sentence and remand for resen‐
tencing,  and  we  decline  to  restrict  the  court’s  consideration 
on resentencing to simply excising the twenty‐five year sen‐
tence as Cureton seeks. Cf. Bloch, 718 F.3d at 643‐44 (remand‐
ing  for  defendant  to  be  resentenced  on  single  count  of  con‐
24                                          Nos. 12‐1250 & 12‐1251 

viction  after  ruling  that  convictions  of  violating  both  § 
922(g)(1) and § 922(g)(9) based on a single act of gun posses‐
sion were multiplicitous and must be merged). 
      C.  Impact of Alleyne v. United States
    In  light  of  the  Supreme  Court’s  decision  in  Alleyne  v. 
United  States,  133  S.  Ct.  2151  (2013),  Cureton  also  contends 
for  the  first  time  on  appeal  that  he  was  unconstitutionally 
subjected to a seven‐year mandatory minimum sentence for 
his first § 924(c)(1) conviction that was based on a brandish‐
ing  finding  neither  charged  in  the  indictment  nor  found  by 
the  jury.  See  18  U.S.C.  §  924(c)(1)(A)(ii)  (mandating  seven‐
year minimum term if firearm brandished). Because Cureton 
did not object to the seven‐year mandatory minimum before 
the district court, he must satisfy the plain error standard to 
receive relief. See United States v. Kirklin, 727 F.3d 711, 718‐19 
(7th  Cir.  2013).  Under  that  standard,  we  will  not  reverse  a 
decision  unless  the  defendant  demonstrates  that  (1)  there 
was error; (2) that the error was plain; and (3) that the error 
affected  the  defendant’s  substantial  rights.  United  States  v. 
Olano,  507  U.S.  725,  732‐35  (1993).  If  those  conditions  are 
met, we may reverse if the error “seriously affect[s] the fair‐
ness,  integrity,  or  public  reputation  of  the  judicial  proceed‐
ings,” id., that is, if the error would result in a miscarriage of 
justice,  United  States  v.  Ramirez‐Fuentes,  703  F.3d  1038,  1042 
(7th Cir. 2013). 
   Overruling its decision in Harris v. United States, 536 U.S. 
545  (2002),  the  Supreme  Court  held  in  Alleyne  that  any  fact 
that  increases  a  mandatory  minimum  sentence,  other  that 
the  fact  of  a  prior  conviction,  “is  an  ‘element’  that  must  be 
submitted  to  the  jury  and  found  beyond  a  reasonable 
doubt.” 133 S. Ct. at 2155. Here, the judge found at sentenc‐
Nos. 12‐1250 & 12‐1251                                             25 

ing  by  a  preponderance  of  the  evidence  that  Cureton  bran‐
dished a firearm in connection with a crime of violence. This 
brandishing  finding  increased  Cureton’s  mandatory  mini‐
mum  sentence  for  an  18  U.S.C.  §  924(c)(1)  conviction  from 
five  years  to  seven  years,  and  the  district  court  sentenced 
Cureton  to  seven  years’  imprisonment  on  that  conviction. 
That  Cureton  brandished  a  firearm  was  neither  charged  in 
the indictment nor submitted to the jury, however. As a re‐
sult, the government agrees there was error under Alleyne, as 
do we.  
    We  ruled  in  Kirklin  that  an  Alleyne  error  was  not  a  mis‐
carriage  of  justice  where  the  evidence  of  brandishing  was 
such  that  we  found  it  highly  unlikely  a  jury  would  have 
convicted on a § 924(c) count but acquitted him of brandish‐
ing. Kirklin, 727 F.3d at 719. That is the case here as well. In 
this  case,  the  only  evidence  at  trial  concerning  brandishing 
of the firearm came from Lawrence, and the defense did not 
cross  examine  her.  Lawrence  testified  that  Cureton  “came 
over  to  [her]  and  put  the  gun  up  to  [her]  head,”  asked  her 
where  the  money  was,  told  her  it  was  her  last  chance,  and 
said that she would never see her daughter again. While Cu‐
reton asserts that he challenged Lawrence’s credibility in his 
closing  argument,  the  fact  remains  that  the  jury  found  him 
guilty of violating § 924(c)(1). As the only evidence present‐
ed in support of the § 924(c)(1) charge was Lawrence’s testi‐
mony,  the  sole  basis  for  the  jury’s  verdict  of  guilty  came 
from that testimony. The jury could not have rationally con‐
victed Cureton on the § 924(c)(1) charge yet believed he did 
not brandish the gun. As a result, there was no plain error. 
                                
26                                      Nos. 12‐1250 & 12‐1251 

                      III. CONCLUSION 
   Cureton’s  conviction  is  AFFIRMED.  We  VACATE  his  sen‐
tence  and  REMAND  for  resentencing  in  accordance  with  this 
opinion.